Motion by appellant to consolidate her appeals, granted. Motion by appellant to dispense with printing, granted. The consolidated appeals will be heard together on the original papers (including the typed minutes) and on appellant’s and respondent’s typewritten briefs, which shall include a copy of the opinions, if any, of the court below. The appellant and respondent are directed to file six copies of their respective typewritten briefs and to serve one copy on each other. Beldoek, P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.